          Case 1:18-cv-00566-TJM-CFH Document 127 Filed 08/22/19 Page 1 of 2




                                              STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL


 LETITIA JAMES                                                                                     DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                          LITIGATION BUREAU




                                             Writer Direct: 518-776-2255

                                                     August 22, 2019


    Honorable Christian F. Hummel
    United States District Court
    Northern District of New York
    James T. Foley U.S. Courthouse
    445 Broadway, Room 441
    Albany, NY 12207

    Re:     NRA v. Cuomo, et al
            Northern District of New York
            18-CV-566 (TJM)(CFH)

    Dear Judge Hummel:

           I write pursuant to the Court’s Order at Dkt. 121, and to provide declarations from
    Defendants Cuomo and DFS concerning the production of: 1) Documents concerning referrals of
    NRA-related matters to other government agencies [Dkt. 121 at pg. 27-30], and; 2) Documents
    and communications related to adverse actions against the NRA [Dkt 121 at pg. 49-50]. Per the
    Court’s order the Plaintiff is receiving copies of these declarations by way of the Court’s ECF
    system.


            The Court’s continued attention to this matter is appreciated.




             THE CAPITOL, ALBANY, NY 12224-0341 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                         WWW.AG.NY.GOV
     Case 1:18-cv-00566-TJM-CFH Document 127 Filed 08/22/19 Page 2 of 2
August 22, 2019
Page 2


                                        Respectfully yours,

                                        s/ William A. Scott

                                        William A. Scott
                                        Assistant Attorney General
                                        Bar Roll No. 512434
                                        William.Scott@ag.ny.gov

Cc: Plaintiff’s Counsel via ECF
